DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9 and 17-20, drawn to a monitor device, classified in A61B5/7214.
II. Claims 10-16, drawn to a method of manufacturing a monitoring device, classified in G16H20/40.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the process as claimed could be used to manufacture another product such as a stimulating device, not just a monitor.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

During a telephone conversation with Robert M. Abrahamsen on 1/25/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-9 and 17-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-16 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Priority
The examiner sees continuity data support going back to 14/757,584 which was filed 12/23/2015. The CIP’s prior to this application do not appear to support the claimed subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bly et al. (Pub. No.: US 2009/0076363 A1); hereinafter referred to as “Bly”, in view of Menon et al. (Pub. No. 2007/0032719 A1); hereinafter referred to as “Menon”.
Regarding claims 1 and 17, Bly discloses a monitor (e.g. see element 100) for a subject, comprising: circuitry (e.g. see elements 130, [0059]-[0060]) configured to receive a signal and process the signal to monitor at least one characteristic of the subject; and a flexible polymer casing (e.g. see elements 110, 162, [0073], [0081]) extending around the circuitry to form a waterproof enclosure for the circuitry, wherein the flexible polymer casing is infused with a conductive material (e.g. see elements 112A-112D, [0078]) at at least one location to form at least one infused electrode that extends from an exterior of the flexible polymer casing to an interior of the flexible polymer casing, wherein the at least one infused electrode is coupled to the circuitry so as to allow the signal to pass from outside the flexible polymer casing to the circuitry (e.g. see elements 112A-112D, [0078]).
Bly discloses the claimed invention but is silent as to a polymer in a portion of the flexible polymer casing that is infused with the conductive material at the at least one location is cross- linked with a polymer in a portion of the flexible polymer casing that is 
Regarding claim 2, Bly discloses the polymer comprises silicone (e.g. see [0072]-[0073], [0084]-[0085], [0090], [0092]-[0093]).
Regarding claim 3, Bly discloses the conductive material comprises carbon (e.g. see [0080]).
Regarding claim 4, Bly discloses the conductive material comprises carbon (e.g. see [0080]).
Regarding claims 5 and 18, Bly discloses the at least one infused electrode comprises first and second spaced-apart infused electrodes (e.g. see elements 112A-112D, [0080]) and the circuitry is configured to process a signal from the first and second spaced-apart infused electrodes to monitor a cardiac characteristic of the subject (e.g. see [0057], [0060], [0066], [0070]).
Regarding claims 6 and 19, Bly discloses the first and second spaced-apart infused electrodes are disposed on a same side of the flexible polymer casing (e.g. see elements 112A-112D, [0080]).
Regarding claim 9, Bly discloses the circuitry comprises a digital processor (e.g. see [0050] and a battery (e.g. see [0051], [0053]).

Allowable Subject Matter
Claims 7-8 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP C EDWARDS whose telephone number is (571)270-1804. The examiner can normally be reached Mon-Fri, 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571)272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/P.C.E/Examiner, Art Unit 3792     

/Amanda K Hulbert/Primary Examiner, Art Unit 3792